Citation Nr: 1431362	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied the claim for service connection for a depressive disorder.  Jurisdiction of the claim was subsequently transferred to the Los Angeles RO.  

In September 2009 and March 2011, the Board remanded the matter for further development, to include obtaining private treatment records.  There has been substantial, if not full, compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

It is noted that the matter of a higher initial rating for a gastrointestinal disability is not before the Board as the Veteran failed to perfect an appeal.

A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's claim to include all diagnosed psychiatric disorders.  

In evaluating this case, the Board reviewed the physical claims file and the virtual VA claims file to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder.  





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2010 after the initial rating decision, but prior to the most recent readjudication of the claim in a March 2014 Supplemental Statement of the Case (SSOC).  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  It also contained information regarding claims for secondary service connection.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  In March 2012, the Veteran completed VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain private treatment records from "Dr. Beauty Swe" and from "Dr. Paul Zelenski."  Unfortunately, the March 2012 VA Form 21-4142 is no longer valid, as a VA Form 21-4142 expires 180 days after it is signed.  In February 2014, a letter was sent to the Veteran explaining that he needed to complete and sign a new VA Form 21-4142 to allow VA to request his records.  The Veteran has not responded to the February 2014 request, thus the Board finds that no further development is warranted in this regard.  The Veteran has also been afforded a VA examination.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, the Board finds that the evidence does not support a finding of a current psychiatric disability.  

The Veteran filed his claim for service connection in November 2004.  Since his filing there is no evidence of a current psychiatric disability. The Veteran had a VA examination in January 2007.  The examiner reviewed the claims file and conducted a clinical evaluation, and opined that the Veteran did not present with signs or symptoms that warrant a diagnosis of a major psychiatric disorder, and determined that the Veteran's prognosis was good.  

Thereafter, ongoing VA clinical records fail to establish a psychiatric diagnosis to include following a depression screening. 

The Board finds that service connection for an acquired psychiatric disorder is not warranted because the preponderance of the competent medical evidence establishes that the Veteran does not have a disability that manifests as an acquired psychiatric disorder.  In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect a current acquired psychiatric disability as well as the January 2007 VA examiner's opinion that indicates the Veteran does not have signs or symptoms that warrant a diagnosis of a major psychiatric disorder.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record that do not include any findings of a current psychiatric disorder.  

Although the Veteran generally avers that he currently has a psychiatric disorder, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of a current psychiatric disorder is his report of being sad and occasionally anxious due to his stomach, tinnitus and joint ailments.  The Board notes that although he is competent to report that he experiences emotional difficulties related to his service-connected disabilities, he is not competent to diagnose a current psychiatric disorder, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

It is acknowledged that there is some post-service treatment records that show that in January and February 1996 the Veteran was diagnosed as having depression and anxiety and in 1998 he was noted as having a history of depression.  Thereafter, however, there is no probative evidence of treatment or a diagnosis of any psychiatric disorder.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current acquired psychiatric disorder, the claim for service connection is denied. 



ORDER

Service connection for an acquired psychiatric disorder is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


